355 F.2d 935
Michael Joseph PAPRSKAR, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 22532.
United States Court of Appeals Fifth Circuit.
Feb. 14, 1966.

Appeal from the United States District Court for the Western District of Texas; Adrian A. Spears, Judge.
James Reese Gillespie and Fred A. Semaan, San Antonio, Tex., for appellant.
Andrew L. Jefferson, Jr., Asst. U.S. Atty., San Antonio, Tex., Ernest Morgan, U.S. Atty., Western District of Texas, San Antonio, Tex., for appellee.
Before BELL and THORNBERRY, Circuit Judges, and FISHER, District judge.
PER CURIAM:


1
This appeal is from a conviction under 18 U.S.C. 545 and 19 U.S.C. 1461.  The District Court was correct in denying the motion to dismiss the indictment.  The indictment was sufficient within the Meaning of Rule 7(c), F.R.Crim.P., and met the test of Russell v. United States, 1962, 369 U.S. 749, 82 S. Ct. 1038, 8 L. Ed. 2d 240.


2
Affirmed.